DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-17 are pending and have been examined in this application. 
As of the date of this action, no information disclosure statement has been filed on behalf of this case.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “that is higher than the first” in line 26. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “that is higher than the first” to --that is higher than the first vibration level--. Claim 10 is rejected for similar reasons.
Claims 2-9 and 11-17 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8-10, 15, and 17 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beck (U.S. Pat. 9295230) in view of Seppala (U.S. Pub. 20190124887).
In regard to claim 1, Beck discloses a furniture animal deterrent system comprising: a housing (Fig. 1, housing of device 2) configured to be placed on a piece of furniture (Fig. 1, where the device can be placed on a piece of furniture); a controller (Fig. 8, circuit 29 acts as a controller), an animal presence sensor (Column 6, lines 25-29, where the device can include an animal presence sensor 100), and a non-wearable vibration device (Column 3, lines 39-49, where vibrations are generated by electrodes 4/6 within the non-wearable housing) located within the housing (Figs. 4A-4E and Column 6, lines 25-29, where the controller, animal presence sensor, and vibration device are located within the housing); and a multi-positional switch (Column 3, lines 19-23, where there is switch 8) disposed on an outside surface of the housing (Fig. 1) and configured to move between an off position, a first position, and a second position (Column 3, lines 19-23, where switch 8 controls the power and increases/decreases the vibration by moving between an off position, a first position, and a second position); wherein the animal presence sensor, the non-wearable vibration device, and the multi- positional switch are electrically connected to the controller within the housing (Figs. 1, 4A-4E, 8, and Column 6, lines 25-29, where all of the electrical components are s wherein, in response to an animal presence sensor detecting an animal touching an independent surface, the non-wearable vibration device is engaged (Fig. 12 and Column 6, lines 22-36, where a motion detector activates the device and signals the device to produce a vibration which deters the animal from approaching/leaving an independent surface), wherein, in response to the non-wearable vibration device being engaged, the non-wearable vibration device emits a vibration that the animal on the furniture will feel (Column 3, lines 39-49, where uncomfortable vibrations are generated by electrodes 4/6 to deter an animal when the device is engaged), and wherein the first position of the multi-positional switch correlates to a first vibration level and the second position of the multi-positional switch correlate to a second vibration level that is higher than the first (Column 3, lines 19-23, where switch 8 controls the power and increases/decreases the vibration generated by the device and where the second vibration level is the higher of the two vibration levels). 
Additionally, Seppala discloses wherein, in response to the animal presence sensor detecting the animal no longer has a physical connection to the non-wearable vibration device, the non-wearable vibration device is disengaged and no longer emits the vibration (Paragraphs [0020] and [0042], where the vibration deterrent signal (negative enforcement means) is applied when an animal comes into physical contact with the device, therefore removing the physical connection between the animal and the device would cause the device to stop the vibration deterrent signal). Beck and Seppala are analogous because they are from the same field of endeavor which is comprised of interactive animal devices.
Beck discloses wherein, in response to the animal presence sensor detecting the animal no longer has a physical connection to the independent surface, the non-wearable vibration 
In regard to claim 6, Beck as modified by Seppala discloses the furniture animal deterrent system of Claim 1, further comprising a wireless communication system configured to allow the furniture animal deterrent system to be activated with a mobile device (Seppala, Paragraph [0048], where the device can be operated from a mobile phone). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Beck as modified by Seppala such that the furniture 
In regard to claim 8, Beck as modified by Seppala discloses the furniture animal deterrent system of Claim 1, wherein the housing comprises a soft, semi-flexible plastic material (Beck, Column 2, lines 58-62; Seppala, Paragraph [0024]).
In regard to claim 9, Beck as modified by Seppala discloses the furniture animal deterrent system of Claim 6, wherein the mobile device is a remote control configured to activate the animal presence sensor and set the first vibration level or the second vibration level (Seppala, Paragraphs [0047-0048], where the controller can be given operational instructions from a mobile phone).
In regard to claim 10, Beck discloses a furniture animal deterrent system comprising: a housing (Fig. 1, housing of device 2) configured to be placed on a piece of furniture (Fig. 1, where the device is capable of being placed on a piece of furniture); a controller (Fig. 8, circuit 29 acts as a controller), an animal presence sensor (Column 6, lines 25-29, where the device can include an animal presence sensor 100), and a non-wearable vibration device (Column 3, lines 39-49, where vibrations are generated by electrodes 4/6 within the non-wearable housing) located within the housing (Figs. 4A-4E and Column 6, lines 25-29, where the controller, animal presence sensor, and vibration device are located within the housing); a rechargeable battery configured to be charged with a mobile device cord (Column 3, lines 31-38, where the battery 22 can be charged via a USB port/charger 18/21); and a multi-positional switch (Column 3, lines 19-23, where there is switch 8) disposed on an outside surface of the housing (Fig. 1) and configured to move between an off position, a first position, and a second position (Column 3, lines 19-23, where switch 8 controls the power 
Additionally, Seppala discloses wherein, in response to the animal presence sensor detecting the animal no longer has a physical connection to the non-wearable vibration device, the non-wearable vibration device is disengaged and no longer emits the vibration (Paragraphs [0020] and [0042], where the vibration deterrent signal (negative enforcement means) is applied when an animal comes into physical contact with the device, therefore removing the physical connection between the animal and the device would cause the device to stop the vibration 
Beck discloses wherein, in response to the animal presence sensor detecting the animal no longer has a physical connection to the independent surface, the non-wearable vibration device is disengaged and no longer emits the vibration (the vibrations will stop once the animal is out of range of 100, as per col. 6, thus once the animal is removed from the physical connection (area of land in range of 100) the vibrations stop), however if not it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Beck such that wherein, in response to an animal presence sensor detecting an animal physically positioned on the piece of furniture upon which the housing is placed, the non-wearable vibration device is engaged, wherein, in response to the non-wearable vibration device being engaged, the non-wearable vibration device emits a vibration that the animal on the furniture will feel, and wherein, in response to the animal presence sensor detecting the animal is no longer physically positioned on the piece of furniture, the non-wearable vibration device is disengaged and no longer emits the vibration in view of Seppala, since the independent surface of Beck could be a piece of furniture upon which the housing is placed. The motivation would have been to activate the deterrent vibrations when the pet comes into physical contact with the device. This would prevent accidental activation of the device by external means, other than an animal interacting with the device.
In regard to claim 15, Beck as modified by Seppala discloses the furniture animal deterrent system of Claim 10, further comprising a wireless communication system configured to allow the animal furniture deterrent system to be activated with a mobile device (Seppala, 
In regard to claim 17, Beck as modified by Seppala discloses the furniture animal deterrent system of Claim 10, wherein the housing comprises a soft, semi-flexible plastic material (Beck, Column 2, lines 58-62; Seppala, Paragraph [0024]).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (U.S. Pat. 9295230) in view of Seppala (U.S. Pub. 20190124887) as applied to claims 1 and 10, respectively, and further in view of Van Curen et al. (U.S. Pub. 20170208775A1).
In regard to claim 7, Beck as modified by Seppala discloses the furniture animal deterrent system of Claim 1. Beck as modified by Seppala does not disclose at least one LED light attached to the controller and configured to provide a visual indication as to whether the multi-positional switch is set to the first vibration level or the second vibration level when the furniture animal deterrent system is activated. Van Curen et al. disclose at least one LED light (Paragraph [0081], where LEDs are used in the display) attached to the controller and configured to provide a visual indication as to whether the multi-positional switch is set to the first vibration level or the second vibration level when the furniture animal deterrent system is activated (Paragraph [0081], where the LEDs indicate the stimulation level). Beck and Van Curen et al. are analogous because they are from the same field of endeavor which is comprised of interactive animal devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device 
In regard to claim 16.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (U.S. Pat. 9295230) in view of Seppala (U.S. Pub. 20190124887) as applied to claim 1, and further in view of Falbaum (U.S. Pat. Pub. No. 20190069518A1).

    PNG
    media_image1.png
    668
    604
    media_image1.png
    Greyscale

In regard to claim 2, Beck as modified by Seppala discloses the furniture animal deterrent system of Claim 1, wherein the animal presence sensor detects a presence of the animal on an independent surface and engages the non-wearable vibration device (Seppala, Paragraph [0020], where the deterrent signal is activated when a presence of the pet is detected). Beck as modified by Seppala does not disclose the animal presence sensor comprises an accelerometer. Falbaum discloses a pet system including an animal presence sensor (Paragraph [0013]) that comprises an accelerometer (Paragraph [0028]; element 24, see Figure 1 above). Beck and Falbaum are analogous because they are from the same field of endeavor which is comprised of interactive animal devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Beck as modified by Seppala such that the animal presence sensor 
In regard to claim 3, Beck as modified by Seppala discloses the furniture animal deterrent system of Claim 1, wherein the animal presence sensor detects a presence of the animal on an independent surface and engages the non-wearable vibration device (Seppala, Paragraph [0020], where the deterrent signal is activated when a presence of the pet is detected). Beck as modified by Seppala does not disclose the animal presence sensor comprises a pressure switch. Falbaum discloses the animal presence sensor that comprises a pressure switch (Paragraph [0028]; element 12, see Figure 1 above). Beck and Falbaum are analogous because they are from the same field of endeavor which is comprised of interactive animal devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Beck as modified by Seppala such that the animal presence sensor comprises a pressure switch to detect the animal physically positioned on the piece of furniture in view of Falbaum, since since the independent surface of Beck could be a piece of furniture. The motivation would have been to use a pressure threshold as a triggering mechanism for the animal deterrent system.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beck (U.S. Pat. 9295230) in view of Seppala (U.S. Pub. 20190124887) as applied to claim 1, and further in view of Chang (U.S. Pat. Pub. No. 20190027994A1).
In regard to claim 4, Beck as modified by Seppala discloses the furniture animal deterrent system of Claim 1, wherein the non-wearable vibration device comprises a vibration motor .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beck (U.S. Pat. 9295230) in view of Seppala (U.S. Pub. 20190124887) and Chang (U.S. Pat. Pub. No. 20190027994A1) as applied to claim 4, and further in view of Van Curen et al. (U.S. Pub. 20170208775A1).
In regard to claim 5, Beck as modified by Seppala and Chang discloses the furniture animal deterrent system of Claim 4. Beck as modified by Seppala and Chang does not disclose the stepper motor driver is configured to allow the vibration motor to operate at the first vibration level or the second vibration level. Van Curen et al. disclose the stepper motor driver is configured to allow the vibration motor to operate at the first vibration level or the second vibration level (Paragraph [0010-0012]). Beck and Van Curen et al. are analogous because they are from the same field of endeavor which is comprised of interactive animal devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Beck as modified by Seppala and Chang such that the stepper motor driver is configured to allow the vibration .
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (U.S. Pat. 9295230) in view of Seppala (U.S. Pub. 20190124887) as applied to claim 10, and further in view of Falbaum (U.S. Pat. Pub. No. 20190069518A1).
In regard to claim 11
In regard to claim 12, Beck as modified by Seppala discloses the furniture animal deterrent system of Claim 10, wherein the animal presence sensor detects a presence of the animal on an independent surface and engages the non-wearable vibration device (Seppala, Paragraph [0020], where the deterrent signal is activated when a presence of the pet is detected). Beck as modified by Seppala does not disclose the animal presence sensor comprises a pressure switch. Falbaum discloses the animal presence sensor that comprises a pressure switch (Paragraph [0028]; element 12, see Figure 1 above). Beck and Falbaum are analogous because they are from the same field of endeavor which is comprised of interactive animal devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Beck as modified by Seppala such that the animal presence sensor comprises a pressure switch to detect the animal physically positioned on the piece of furniture in view of Falbaum, since since the independent surface of Beck could be a piece of furniture. The motivation would have been to use a pressure threshold as a triggering mechanism for the animal deterrent system.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Beck (U.S. Pat. 9295230) in view of Seppala (U.S. Pub. 20190124887) as applied to claim 10, and further in view of Chang (U.S. Pat. Pub. No. 20190027994A1).
In regard to claim 13, Beck as modified by Seppala discloses the furniture animal deterrent system of Claim 10, wherein the non-wearable vibration device comprises a vibration motor (Seppala, Paragraphs [0026] and [0042], where the deterrent is a vibrator). Beck as modified by Seppala does not disclose a vibration motor controlled by a stepper motor driver. Chang discloses a motor controlled by a stepper motor driver (Paragraph [0005]). Beck and Chang are analogous because they are from the same field of endeavor which includes actuator .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Beck (U.S. Pat. 9295230) in view of Seppala (U.S. Pub. 20190124887) and Chang (U.S. Pat. Pub. No. 20190027994A1) as applied to claim 13, and further in view of Van Curen et al. (U.S. Pub. 20170208775A1).
In regard to claim 14, Beck as modified by Seppala and Chang discloses the furniture animal deterrent system of Claim 13. Beck as modified by Seppala and Chang does not disclose the stepper motor driver is configured to allow the vibration motor to operate at the first vibration level or the second vibration level. Van Curen et al. disclose the stepper motor driver is configured to allow the vibration motor to operate at the first vibration level or the second vibration level (Paragraph [0010-0012]). Beck and Van Curen et al. are analogous because they are from the same field of endeavor which is comprised of interactive animal devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Beck as modified by Seppala and Chang such that the stepper motor driver is configured to allow the vibration motor to operate at the first vibration level or the second vibration level in view of Van Curen et al. The motivation would have been to allow for the use of a multi-functional vibratory device to act as the animal deterrent, such that increased vibrations/noises may be used to correct the animal’s behavior when lower levels are insufficient.

Response to Arguments
Applicant's arguments, filed 03/03/2021, with respect to the 35 USC § 103 rejection of claims 1 and 10 have been fully considered but they are not persuasive. Beck (U.S. Pat. 9295230) in view of Seppala (U.S. Pub. 20190124887) disclose the applicant’s claims 1 and 10, as specified under Claim Rejections - 35 USC § 103 above.
Specifically, Beck teaches wherein, in response to an animal presence sensor detecting an animal touching an independent surface, the non-wearable vibration device is engaged in Fig. 12 and Column 6, lines 22-36, where a motion detector activates the device and signals the device to produce a vibration which deters the animal from approaching/leaving an independent surface. Beck also teaches wherein, in response to the non-wearable vibration device being engaged, the non-wearable vibration device emits a vibration that the animal on the furniture will feel in Column 3, lines 39-49, where uncomfortable vibrations are generated by electrodes 4/6 to deter an animal when the device is engaged. Furthermore, Beck teaches wherein, in response to the animal presence sensor detecting the animal no longer has a physical connection to the independent surface, the non-wearable vibration device is disengaged and no longer emits the vibration in Column 6, that the vibrations will stop once the animal is out of range of 100, thus once the animal is removed from the physical connection (area of land in range of 100) the vibrations stop. 
In alternative to the disclosure of Beck, Seppala teaches wherein, in response to the animal presence sensor detecting the animal no longer has a physical connection to the non-wearable vibration device, the non-wearable vibration device is disengaged and no longer emits the vibration in Paragraphs [0020] and [0042], where the vibration deterrent signal (negative 
Therefore, the amended independent claims 1 and 10 do not overcome the 35 USC § 103 rejections in view of Beck and/or Seppala.
Applicant's arguments, filed 03/03/2021, with respect to the 35 USC § 112 rejection of claims 1-17 have been fully considered and are persuasive. The corresponding 35 USC § 112 rejections, as presented in the previous Non-Final Rejection, have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of animal deterrents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619